Citation Nr: 1444373	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from October 1972 to October 1974.  The Veteran likely had Army Reserve service from October 1974 to December 1975, and had a period of service with a National Guard unit from December 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The instant matter was previously before the Board in April 2011 at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via an April 2012 supplemental statement of the case (SSOC).  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).

Upon review of the development undertaken by the AOJ in response to the Board's most recent remand directives, the Board finds that the Veteran's claim of service connection for hearing loss must again be remanded to ensure compliance with the terms of its prior remand.  Notably, the Board directed the AOJ to, among other things, attempt to obtain the Veteran's personnel records and to document in the claims folder all attempts to obtain this data and any responses received.  It was also requested that the AOJ seek to obtain the Veteran's service treatment records.  The Board further stated that if it was determined that the Veteran's service treatment records were unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

In November 2011, the AOJ requested the Veteran's service treatment and personnel records.  No response is recorded on the request for personnel records, but e-mail correspondence between the Appeals Management Center and the Veterans Benefits Administration indicates that the request was "noted."  The response to the requests for the Veteran's service treatment records, to include his entrance and separation physical examination reports, was as follows: "[C]annot identity a record based on information furnished.  [I]f additional information can be obtained, resubmit using PIES request code S02."  This is the same response that was previously received, which response led the Board to conclude that it was unclear from the record before it whether the Veteran's service treatment records were indeed unavailable or whether further information was necessary in order to conduct a thorough search for such records.  As indicated in the Board's prior remand directives, if in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ must determine what information was incorrect or incomplete.  This was not done.  Moreover, although in the April 2012 SSOC the AOJ notified the Veteran that no records were received in response to the AOJ's requests, the requirement of 38 C.F.R. § 3.159(e) were not complied with in that the Veteran has not been provided "(i) [t]he identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  38 C.F.R. § 3.159(e) (2013); see 38 U.S.C. § 5103A(b)(2) (West 2002).  

In April 2012, the Veteran was also afforded a VA audiology examination in accordance with the Board's remand directives.  The audiologist, however, did not supply the requested etiology opinion and in discussing the evidence considered, stated that she "did not take into account any data after [the Veteran's] last time with the military" in 1979, which is in direct contradiction to the Board's directive that the audiologist was to detail and comment on the Veteran's hearing over time, from service to the present, as documented by the audiograms and hearing tests of record.  As such, the Board finds that the April 2012 examination report is neither compliant with the terms of the Board's prior remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (discussing adequacy of medical opinions and noting that it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion); Stegall, supra.  In addition to the errors noted above, the AOJ's failure to secure a remand-compliant VA medical examination in this case unfortunately necessitates another remand.  See id.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must attempt to obtain the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  

If the Veteran's personnel records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).  The notice should include (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) notice that the claimant is ultimately responsible for providing the evidence.

2.  The AOJ must seek to obtain the Veteran's service treatment records.  If the response indicates that no records could be located based on the information provided, the AOJ must determine what information is incorrect or incomplete.  If it is ultimately determined that the Veteran's service treatment records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), as set forth in the preceding paragraph.  

3.  Arrange for the Veteran's claims folder, to include a copy of this remand, as well as the Board's April 2011 remand, to be reviewed by a VA audiologist capable of rendering an opinion as to whether the Veteran's hearing loss at least as likely as not is attributable to military service. 

The audiologist should review all of the service records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, as well as the Veteran's lay statements regarding the onset of his hearing loss and continuity of symptoms.  The audiologist must also consider the impact of the Veteran's conceded in-service noise exposure from being a field artillery crewman, as noise exposure is consistent with that military occupational specialty.  

After considering the pertinent information in the record in its entirety, the VA audiologist should provide an opinion as to whether it at least as likely as not that the Veteran's current hearing loss had its onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma.  For purposes of this opinion, the audiologist should consider both the Veteran's period of active duty from October 19, 1972, to October 12, 1974, as well as his period of Army Reserve service from October 1974 to December 1975, and period of service with a National Guard unit from December 1975 to July 1979.

Regardless of whether the audiologist's opinion is negative or is favorable, the audiologist must provide support for his/her opinion that includes reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  As part of the rationale, the audiologist should comment on the significance of what appears to be an increased threshold at 500 Hz in the right ear when the Veteran was examined for separation from active duty in September 1974, as well as the audiometric findings contained in an undated National Guard compulsory four-year physical examination report, presumably from 1979 and those contained in the Veteran's post-service audiograms of record.  

In the event that the audiologist finds that medical principles relative to the question of whether there can be a delayed onset of hearing loss weigh against a finding that the Veteran's hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding, to include a discussion of the September 1974 audiometric testing data suggestive of a threshold shift in service.  

If the audiologist determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts 

could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

4.  The AOJ should review the VA audiology opinion report obtained on remand and ensure that it complies with this remand and the questions presented herein.  In particular, the AOJ should ensure that the opinion report contains the requested etiology opinion and that the audiologist considered the impact of the Veteran's conceded in-service noise exposure and commented on/discussed the evidence identified above.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

